             Case 18-41527                Doc 61          Filed 02/20/19 Entered 02/20/19 18:00:28                   Desc Main
Fill in this information to identify the case:             Document     Page 1 of 16
            C.B. Services, Inc.
Debtor Name __________________________________________________________________


                                        Eastern District
United States Bankruptcy Court for the: _______          of ________
                                                District of Texas

                                                                                                                       Check if this is an
Case number: 18-41527
             _________________________
                                                                                                                         amended filing




Official Form 425C

Monthly Operating Report for Small Business Under Chapter 11                                                                              12/17

Month:                January 2019
                     ___________                                                                Date report filed:     02/20/2019
                                                                                                                       ___________
                                                                                                                       MM / DD / YYYY

                   Boring & Tunneling Const.
Line of business: ________________________                                                      NAISC code:            221
                                                                                                                       ___________

In accordance with title 28, section 1746, of the United States Code, I declare under penalty of perjury
that I have examined the following small business monthly operating report and the accompanying
attachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party:                          ____________________________________________

Original signature of responsible party     ____________________________________________

Printed name of responsible party           ____________________________________________


              1. Questionnaire
    Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.
                                                                                                                            Yes     No        N/A
         If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.

    1.   Did the business operate during the entire reporting period?                                                       
                                                                                                                            ✔                
    2.   Do you plan to continue to operate the business next month?                                                        ✔
                                                                                                                                            
    3.   Have you paid all of your bills on time?                                                                           ✔
                                                                                                                                            
    4.   Did you pay your employees on time?                                                                                ✔
                                                                                                                                            
    5.   Have you deposited all the receipts for your business into debtor in possession (DIP) accounts?                    ✔
                                                                                                                                            
    6.   Have you timely filed your tax returns and paid all of your taxes?                                                 ✔
                                                                                                                                            
    7.   Have you timely filed all other required government filings?                                                                       ✔
                                                                                                                                              
    8.   Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator?                    
                                                                                                                            ✔                
    9.   Have you timely paid all of your insurance premiums?                                                               ✔
                                                                                                                                            
         If you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit B.
    10. Do you have any bank accounts open other than the DIP accounts?                                                            ✔
                                                                                                                                             
    11. Have you sold any assets other than inventory?                                                                             
                                                                                                                                    ✔         
    12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way?                      ✔
                                                                                                                                             
    13. Did any insurance company cancel your policy?                                                                              ✔
                                                                                                                                             
    14. Did you have any unusual or significant unanticipated expenses?                                                            ✔
                                                                                                                                             
    15. Have you borrowed money from anyone or has anyone made any payments on your behalf?                                        ✔
                                                                                                                                             
    16. Has anyone made an investment in your business?                                                                            ✔
                                                                                                                                             
Official Form 425C                           Monthly Operating Report for Small Business Under Chapter 11                       page 1
              Case 18-41527          Doc 61       Filed 02/20/19 Entered 02/20/19 18:00:28                         Desc Main
                                                   Document     Page 2 of 16
Debtor Name   C.B. Services, Inc.
              _______________________________________________________                             18-41527
                                                                                      Case number_____________________________________




    17. Have you paid any bills you owed before you filed bankruptcy?                                                            ✔
                                                                                                                                        
    18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?                       
                                                                                                                          ✔             


              2. Summary of Cash Activity for All Accounts

    19. Total opening balance of all accounts
                                                                                                                                 5,683.34
                                                                                                                             $ __________
        This amount must equal what you reported as the cash on hand at the end of the month in the previous
        month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

    20. Total cash receipts
        Attach a listing of all cash received for the month and label it Exhibit C. Include all
        cash received even if you have not deposited it at the bank, collections on
        receivables, credit card deposits, cash received from other parties, or loans, gifts, or
        payments made by other parties on your behalf. Do not attach bank statements in
        lieu of Exhibit C.
        Report the total from Exhibit C here.                                                             94,104.26
                                                                                                      $ __________

    21. Total cash disbursements
        Attach a listing of all payments you made in the month and label it Exhibit D. List the
        date paid, payee, purpose, and amount. Include all cash payments, debit card
        transactions, checks issued even if they have not cleared the bank, outstanding
        checks issued before the bankruptcy was filed that were allowed to clear this month,
        and payments made by other parties on your behalf. Do not attach bank statements
        in lieu of Exhibit D.
                                                                                                      - $ __________
                                                                                                           96,614.86
        Report the total from Exhibit D here.

    22. Net cash flow
                                                                                                                         +       -2,510.60
                                                                                                                             $ __________
        Subtract line 21 from line 20 and report the result here.
        This amount may be different from what you may have calculated as net profit.

    23. Cash on hand at the end of the month
        Add line 22 + line 19. Report the result here.
                                                                                                                                 3,172.74
        Report this figure as the cash on hand at the beginning of the month on your next operating report.              =   $ __________

        This amount may not match your bank account balance because you may have outstanding checks that
        have not cleared the bank or deposits in transit.



              3. Unpaid Bills
        Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
        have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
        purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Total payables                                                                                                         174,685.30
                                                                                                                             $ ____________

               (Exhibit E)




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                           page 2
              Case 18-41527          Doc 61         Filed 02/20/19 Entered 02/20/19 18:00:28                         Desc Main
                                                     Document     Page 3 of 16
Debtor Name   C.B. Services, Inc.
              _______________________________________________________                                18-41527
                                                                                         Case number_____________________________________




              4. Money Owed to You
        Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
        have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
        Identify who owes you money, how much is owed, and when payment is due. Report the total from
        Exhibit F here.
    25. Total receivables                                                                                                         236,833.30
                                                                                                                               $ ____________

               (Exhibit F)



              5. Employees

    26. What was the number of employees when the case was filed?
                                                                                                                                          21
                                                                                                                                 ____________

    27. What is the number of employees as of the date of this monthly report?
                                                                                                                                          21
                                                                                                                                 ____________




              6. Professional Fees
    28. How much have you paid this month in professional fees related to this bankruptcy case?
                                                                                                                                         0.00
                                                                                                                               $ ____________

    29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?                            0.00
                                                                                                                               $ ____________

    30. How much have you paid this month in other professional fees?                                                                    0.00
                                                                                                                               $ ____________

    31. How much have you paid in total other professional fees since filing the case?                                                   0.00
                                                                                                                               $ ____________




              7. Projections

        Compare your actual cash receipts and disbursements to what you projected in the previous month.
        Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                        Column A                     Column B                      Column C
                                        Projected                –   Actual                    =   Difference

                                        Copy lines 35-37 from        Copy lines 20-22 of           Subtract Column B
                                        the previous month’s         this report.                  from Column A.
                                        report.
                                        $ 150,500.00
                                          ____________           –      94,104.26
                                                                     $ ____________
                                                                                               =      -56,395.74
                                                                                                   $ ____________
    32. Cash receipts
                                          -95,000.00                    -96,614.86             =       -1,614.86
    33. Cash disbursements              $ ____________           –   $ ____________                $ ____________

                                           55,500.00             –       -2,510.60             =      -58,010.60
    34. Net cash flow                   $ ____________               $ ____________                $ ____________


    35. Total projected cash receipts for the next month:                                                                           99,530.00
                                                                                                                                $ ____________

    36. Total projected cash disbursements for the next month:                                                                - $ ____________
                                                                                                                                   97,254.00

    37. Total projected net cash flow for the next month:
                                                                                                                              = $ ____________
                                                                                                                                     2,276.00




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                             page 3
              Case 18-41527          Doc 61        Filed 02/20/19 Entered 02/20/19 18:00:28                       Desc Main
                                                    Document     Page 4 of 16
Debtor Name   C.B. Services, Inc.
              _______________________________________________________                             18-41527
                                                                                      Case number_____________________________________




              8. Additional Information
    If available, check the box to the left and attach copies of the following documents.

    ✔
       38. Bank statements for each open account (redact all but the last 4 digits of account numbers).

    ✔
       39. Bank reconciliation reports for each account.


       40. Financial reports such as an income statement (profit & loss) and/or balance sheet.


       41. Budget, projection, or forecast reports.


       42. Project, job costing, or work-in-progress reports.




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                          page 4
       Case 18-41527           Doc 61   Filed 02/20/19 Entered 02/20/19 18:00:28   Desc Main
                                         Document     Page 5 of 16

Exhibit C

   1/4/2019 NORTH TEXAS                            12,655.28
  1/14/2019 City of Denton -                          875.00
  1/14/2019 CoServ                                      9.17
  1/14/2019 Lynn Vessels                           12,100.00
  1/18/2019 Acadia Services,                       63,332.01
  1/31/2019 Bishop, W. C.                           5,000.00
  1/31/2019 Rush Trucking                             132.80


TOTAL                                             94,104.26




                                                                                               1
                       Case 18-41527                                                             Doc 61                                          Filed 02/20/19 Entered 02/20/19 18:00:28   Desc Main
                                                                                                                                                  Document     Page 6 of 16
Exhibit D
                                                                                                 Mutual of Omaha


                                                                               Statement Date      01/31/2019
                                                                                      Accounts     CASH IN BANK - MUTUAL OF OMAHA
                                                                                   Companies       C.B. SERVICES, INC.


                                                                                                         Statement                  $3,172.74
                                                                                                             l
                                                                                              - Outstanding Checks:                $17,328.66            Cleared   80   $96,614.86
                                                                                                                                                         Checks:
                                                                                            + Outstanding Deposits:                      $0.00           Cleared   7    $94,104.26
                                                                                                                                                             i




                                                                                 Reconciled Balance Per Statement:                ($14,155.92)
                                                                                                     Book Balance:                ($14,155.92)




                                                                                                         Difference                      $0.00




                                                Ref #                          Date                  Name                                             Amount
Cleared Checks
                                                                               1/31/2019                                                                55.00
                                                01426                          12/20/2018            LOPEZ, VINCENT                                    946.56
                                                01435                          12/20/2018            SALAZAR VENEGAS, JUAN J                           598.15
                                                01445                          12/27/2018            Economy Supply Co.                                475.11
                                                01446                          12/27/2018            BISHOP, W. CHARLES                                937.94
                                                01447                          12/27/2018            LOPEZ, VINCENT                                    946.56
                                                01448                          12/27/2018            BISHOP, DIANA L                                   790.20
                                                01449                          12/27/2018            HERNANDEZ, ELIAZAR                                931.96
                                                01450                          12/27/2018            ACOSTA, ALFONSO                                  1,373.76
                                                01453                          12/27/2018            HERNANDEZ, ALFONSO                               1,211.52
                                                01456                          12/27/2018            SALAZAR VENEGAS, JUAN J                            78.50
                                                01458                          12/27/2018            VENEGAS MASCORRO, LORENZO                        1,141.47
                                                01459                          12/27/2018            MARTINEZ VILLANUEVA, JOSE I                       668.98
                                                01460                          12/27/2018            HERNANDEZ, ISMAEL A                              1,137.85
                                                01461                          12/27/2018            HERNANDEZ, ALEJANDRO                              844.43
                                                01462                          1/3/2019              BISHOP, W. CHARLES                                939.92
                                                01463                          1/3/2019              LOPEZ, VINCENT                                    947.62
                                                01464                          1/3/2019              BISHOP, DIANA L                                   792.18
                                                01465                          1/3/2019              HERNANDEZ, ELIAZAR                                736.05
                                                01467                          1/3/2019              RUIZ, PASCUAL                                     901.72
                                                01468                          1/3/2019              ACOSTA, RUBEN S                                   677.60
                                                01469                          1/3/2019              HERNANDEZ, ALFONSO                                804.20
                                                01470                          1/3/2019              RODRIGUEZ, JUAN A                                 758.20
                                                01471                          1/3/2019              WHITE, OSCAR C                                    815.23
                                                01472                          1/3/2019              VASQUEZ, JOSE A                                   709.87
                                                01473                          1/3/2019              VENEGAS MASCORRO, LORENZO                         755.53
                                                01474                          1/3/2019              MARTINEZ VILLANUEVA, JOSE I                       243.80
                                                01475                          1/3/2019              HERNANDEZ, ISMAEL A                              1,138.80
                                                01476                          1/3/2019              HERNANDEZ, ALEJANDRO                              517.26
                                                01477                          1/3/2019              Hernandez, Ismael                                 129.88
                                                01478                          1/3/2019              White, Oscar                                       70.00
                                                01479                          1/3/2019              U.S. Postal Service                                70.00
                                                01480                          1/9/2019              Bishop, W. Charles                                600.00
                                                01481                          1/10/2019             BISHOP, W. CHARLES                                939.92
                                                01482                          1/10/2019             LOPEZ, VINCENT                                    947.62
                                                01483                          1/10/2019             BISHOP, DIANA L                                   792.18
                                                01484                          1/10/2019             HERNANDEZ, ELIAZAR                                370.30
                                                01485                          1/10/2019             ACOSTA, ALFONSO                                   751.46
                                                01486                          1/10/2019             RUIZ, PASCUAL                                     751.46
                                                01487                          1/10/2019             ACOSTA, RUBEN S                                   339.84
                                                01488                          1/10/2019             HERNANDEZ, ALFONSO                                539.78
                                                01489                          1/10/2019             RODRIGUEZ, JUAN A                                 494.54
                                                01490                          1/10/2019             WHITE, OSCAR C                                    562.15
                                                01491                          1/10/2019             VASQUEZ, JOSE A                                   468.09
                                                01492                          1/10/2019             VENEGAS MASCORRO, LORENZO                         505.78
                                                01493                          1/10/2019             MARTINEZ VILLANUEVA, JOSE I                       350.47
                                                01494                          1/10/2019             HERNANDEZ, ISMAEL A                              1,138.80
                                                01495                          1/10/2019             HERNANDEZ, ALEJANDRO                              440.00
                                                01496                          1/10/2019             Lopez, Vincent                                    335.11
                                                01497                          1/10/2019             Ruiz, Pascual                                      81.40
                                                01498                          1/17/2019             A & F STORAGE                                     518.00
                                                01499                          1/17/2019             BISHOP, W. CHARLES                                939.92
                                                01501                          1/17/2019             BISHOP, DIANA L                                   792.18
                                                01502                          1/17/2019             HERNANDEZ, ELIAZAR                                795.81
                                                01503                          1/17/2019             ACOSTA, ALFONSO                                   990.10
                                                01504                          1/17/2019             RUIZ, PASCUAL                                    1,029.88
                                                01505                          1/17/2019             ACOSTA, RUBEN S                                   552.71
                                                01506                          1/17/2019             HERNANDEZ, ALFONSO                                880.53
                                                01507                          1/17/2019             RODRIGUEZ, JUAN A                                 828.20
                                                01508                          1/17/2019             WHITE, OSCAR C                                    870.63
                                                01509                          1/17/2019             VASQUEZ, JOSE A                                   830.17
                                                01510                          1/17/2019             VENEGAS MASCORRO, LORENZO                         827.85
                                                01511                          1/17/2019             HERNANDEZ, ISMAEL A                              1,138.80
                                                01512                          1/17/2019             HERNANDEZ, ALEJANDRO                              739.01
                                                01513                          1/17/2019             Acosta, Alfonso                                    90.00
                                                01514                          1/17/2019             Hernandez, Ismael                                 136.65
                                                01515                          1/18/2019             HRE The Atrium LLC                               2,152.50
                                                01517                          1/18/2019             PEOPLE'S UNITED EQUIP FINANC                     9,486.00
                                                01518                          1/21/2019             Bishop, W. Charles                               2,000.00
                                                01519                          1/21/2019             Internal Revenue Service                         5,903.94
                                                01520                          1/21/2019             QSLWM                                            5,000.00
                                                01524                          1/24/2019             HERNANDEZ, ELIAZAR                                922.36
                                                01525                          1/24/2019             ACOSTA, ALFONSO                                   990.10
                                                01526                          1/24/2019             RUIZ, PASCUAL                                    1,135.93
                                                01528                          1/24/2019             RODRIGUEZ, JUAN A                                 828.20
                                                01529                          1/24/2019             WHITE, OSCAR C                                    881.72
                                                01531                          1/24/2019             HERNANDEZ, ISMAEL A                              1,138.80
                                                01532                          1/24/2019             HERNANDEZ, ALEJANDRO                              835.43
                                                eft 1-18-19                    1/18/2019             ALLIANCE PREMIUM FINANCE LLC                     4,869.69
                                                eft 1-18-19                    1/18/2019             THE CINCINNATI INSURANCE CO.                    14,955.00
                                                                                                                           Cleared Checks Totals    96,614.86
Cleared Deposits
                                                                               1/4/2019              NORTH TEXAS CONTRACTING, INC                    12,655.28
                                                                               1/14/2019             City of Denton - Accounts Payable                 875.00
                                                                               1/14/2019             CoServ                                               9.17
                                                                               1/14/2019             Lynn Vessels Const., LLC                        12,100.00
                                                                               1/18/2019             Acadia Services, LLC                            63,332.01
                                                                               1/31/2019             Bishop, W. C.                                    5,000.00
                                                core refund                    1/31/2019             Rush Trucking                                     132.80
                                                                                                                         Cleared Deposits Totals    94,104.26
Outstanding Checks
                                                                               11/30/2018            AT&T MOBILITY                                        0.00
                                                01466                          1/3/2019              ACOSTA, ALFONSO                                   751.46
                                                01500                          1/17/2019             LOPEZ, VINCENT                                    947.62
                                                01521                          1/24/2019             BISHOP, W. CHARLES                                939.92
                                                01522                          1/24/2019             LOPEZ, VINCENT                                    947.62
                                                01523                          1/24/2019             BISHOP, DIANA L                                   792.18
                                                01527                          1/24/2019             HERNANDEZ, ALFONSO                                880.53
                                                01530                          1/24/2019             VASQUEZ, JOSE A                                   877.66
                                                01534                          1/31/2019             BISHOP, W. CHARLES                                939.92
                                                01535                          1/31/2019             LOPEZ, VINCENT                                    947.62
                                                01536                          1/31/2019             BISHOP, DIANA L                                   792.18
                                                01537                          1/31/2019             HERNANDEZ, ELIAZAR                                743.08
                                                01538                          1/31/2019             ACOSTA, ALFONSO                                   923.81
                                                01539                          1/31/2019             RUIZ, PASCUAL                                    1,029.88
                                                01540                          1/31/2019             ACOSTA, RUBEN S                                   732.23
                                                01541                          1/31/2019             HERNANDEZ, ALFONSO                                811.83
                                                01542                          1/31/2019             RODRIGUEZ, JUAN A                                 765.20
                                                01544                          1/31/2019             VASQUEZ, JOSE A                                   716.21
                                                01545                          1/31/2019             HERNANDEZ, ISMAEL A                              1,138.80
                                                01546                          1/31/2019             HERNANDEZ, ALEJANDRO                              681.17
                                                01547                          1/31/2019             Acosta, Alfonso                                    70.00
                                                01548                          1/31/2019             Ruiz, Pascual                                      66.22
                                                01565                          1/31/2019             WHITE, OSCAR C                                    763.52
                                                01566                          1/31/2019             White, Oscar                                       70.00
                                                                                                                      Outstanding Checks Totals     17,328.66




         Beg. Balance                                5,683.34
    20   Cash Receipts                              94,104.26    150,500.00      (56,395.74)
    21   Cash Disbursements                        (96,614.86)   (95,000.00)      (1,614.86)
    22   Net Cash Flow                              (2,510.60)    55,500.00      (58,010.60)
    23   Cash on hand at the end of the month        3,172.74




                                                                                                                                                                                                        2
        Case 18-41527        Doc 61             Filed 02/20/19 Entered 02/20/19 18:00:28                           Desc Main
                                                 Document     Page 7 of 16

Exhibit E


21000 ACCOUNTS PAYABLE TRADE
                                                                  Beginning Balance                  $204,159.38
            1/1/2019        12-28 thru 1- A & F STORAGE                                                    20.00
                            28-19
            1/1/2019        256-3511      FRONTIER COMMUNICATIONS                                        403.56
            1/7/2019        late fee      A & F STORAGE                                                    20.00
            1/13/2019       a63&67        A & F STORAGE                                                  214.00
            1/14/2019       40865         ALLIANCE PREMIUM FINANCE LLC                                  4,628.28
            1/17/2019       12-17-18      ENGIE RESOURCES                                                107.16
                            thru1-16-19

            1/17/2019       late fee &    ALLIANCE PREMIUM FINANCE LLC                                   241.41
                            misc.
            1/17/2019       01498         A & F STORAGE                                   518.00
            1/18/2019       eft 1-18-19   THE CINCINNATI INSURANCE CO.                  14,955.00
            1/18/2019       eft 1-18-19   ALLIANCE PREMIUM FINANCE LLC                   4,869.69
            1/18/2019       01517         PEOPLE'S UNITED EQUIP FINANC                   9,486.00
            1/18/2019       01515         HRE The Atrium LLC                             2,152.50
            1/21/2019       February      HRE The Atrium LLC                                            1,025.00
            1/22/2019       70563         Frank Bartel Transportation                                    702.69
            1/25/2019       256-3511      FRONTIER COMMUNICATIONS                                        424.93
                                    Net Activity for: ACCOUNTS PAYABLE TRADE          $31,981.19      $7,787.03
                                                                   Ending Balance                   $179,965.22




21200 CHASE credit card
                                                                  Beginning Balance                   $20,676.86
21205 CAPITAL ONE credit card
                                                                  Beginning Balance                    $3,927.78
21210 AMERICAN EXPRESS credit card
                                                                  Beginning Balance     $3,585.10
22000 FEDERAL WITHHOLDING PAYABLE
                                                                  Beginning Balance                    $8,323.69
            1/3/2019        01462         W. CHARLES BISHOP                                              168.28
            1/3/2019        01463         VINCENT LOPEZ                                                    68.23
            1/3/2019        01464         DIANA L BISHOP                                                 122.08
            1/3/2019        01465         ELIAZAR HERNANDEZ                                                47.77
            1/3/2019        01466         ALFONSO ACOSTA                                                   61.22
            1/3/2019        01467         PASCUAL RUIZ                                                     83.66
            1/3/2019        01468         RUBEN S ACOSTA                                                   39.04
            1/3/2019        01469         ALFONSO HERNANDEZ                                                46.81
            1/3/2019        01470         JUAN A RODRIGUEZ                                                  3.22
            1/3/2019        01471         OSCAR C WHITE                                                  105.96
            1/3/2019        01472         JOSE A VASQUEZ                                                   96.34
            1/3/2019        01473         LORENZO VENEGAS MASCORRO                                         50.68
            1/3/2019        01475         ISMAEL A HERNANDEZ                                             107.92
            1/3/2019        01476         ALEJANDRO HERNANDEZ                                              29.46
            1/10/2019       01481         W. CHARLES BISHOP                                              168.28
            1/10/2019       01482         VINCENT LOPEZ                                                    68.23
            1/10/2019       01483         DIANA L BISHOP                                                 122.08
            1/10/2019       01484         ELIAZAR HERNANDEZ                                                 1.40
            1/10/2019       01485         ALFONSO ACOSTA                                                   61.22
            1/10/2019       01486         PASCUAL RUIZ                                                     61.22
            1/10/2019       01488         ALFONSO HERNANDEZ                                                12.93
            1/10/2019       01490         OSCAR C WHITE                                                    58.45
            1/10/2019       01491         JOSE A VASQUEZ                                                   55.54
            1/10/2019       01492         LORENZO VENEGAS MASCORRO                                         17.85
            1/10/2019       01494         ISMAEL A HERNANDEZ                                             107.92
            1/10/2019       01495         ALEJANDRO HERNANDEZ                                              18.06
            1/17/2019       01499         W. CHARLES BISHOP                                              168.28
            1/17/2019       01500         VINCENT LOPEZ                                                    68.23
            1/17/2019       01501         DIANA L BISHOP                                                 122.08
            1/17/2019       01502         ELIAZAR HERNANDEZ                                                56.70
            1/17/2019       01503         ALFONSO ACOSTA                                                   96.86
            1/17/2019       01504         PASCUAL RUIZ                                                   102.80
            1/17/2019       01505         RUBEN S ACOSTA                                                   23.55
            1/17/2019       01506         ALFONSO HERNANDEZ                                                58.21
            1/17/2019       01507         JUAN A RODRIGUEZ                                                 11.72
            1/17/2019       01508         OSCAR C WHITE                                                  123.28
            1/17/2019       01509         JOSE A VASQUEZ                                                 133.96
            1/17/2019       01510         LORENZO VENEGAS MASCORRO                                         61.48
            1/17/2019       01511         ISMAEL A HERNANDEZ                                             107.92




                                                                                                                               3
      Case 18-41527          Doc 61         Filed 02/20/19 Entered 02/20/19 18:00:28          Desc Main
                                             Document     Page 8 of 16
       1/17/2019             01512     ALEJANDRO HERNANDEZ                            62.58
       1/24/2019             01521     W. CHARLES BISHOP                            168.28
       1/24/2019             01522     VINCENT LOPEZ                                  68.23
       1/24/2019             01523     DIANA L BISHOP                               122.08
       1/24/2019             01524     ELIAZAR HERNANDEZ                              75.60
       1/24/2019             01525     ALFONSO ACOSTA                                 96.86
       1/24/2019             01526     PASCUAL RUIZ                                 118.64
       1/24/2019             01527     ALFONSO HERNANDEZ                              58.21
       1/24/2019             01528     JUAN A RODRIGUEZ                               11.72
       1/24/2019             01529     OSCAR C WHITE                                126.75
       1/24/2019             01530     JOSE A VASQUEZ                               148.81
       1/24/2019             01531     ISMAEL A HERNANDEZ                           107.92
       1/24/2019             01532     ALEJANDRO HERNANDEZ                            76.98
       1/31/2019             01534     W. CHARLES BISHOP                            168.28
       1/31/2019             01535     VINCENT LOPEZ                                  68.23
       1/31/2019             01536     DIANA L BISHOP                               122.08
       1/31/2019             01537     ELIAZAR HERNANDEZ                              48.82
       1/31/2019             01538     ALFONSO ACOSTA                                 86.96
       1/31/2019             01539     PASCUAL RUIZ                                 102.80
       1/31/2019             01540     RUBEN S ACOSTA                                 47.20
       1/31/2019             01541     ALFONSO HERNANDEZ                              47.95
       1/31/2019             01542     JUAN A RODRIGUEZ                                4.07
       1/31/2019             01565     OSCAR C WHITE                                  89.79
       1/31/2019             01544     JOSE A VASQUEZ                                 98.32
       1/31/2019             01545     ISMAEL A HERNANDEZ                           107.92
       1/31/2019             01546     ALEJANDRO HERNANDEZ                            53.94
                         Net Activity for: FEDERAL WITHHOLDING PAYABLE           $5,207.94
                                                            Ending Balance      $13,531.63
22050 Federal Unemployment
                                                            Beginning Balance     $2,397.88
       1/3/2019              00305                                                    81.35
       1/10/2019             00306                                                    65.92
       1/17/2019             00307                                                    86.81
       1/24/2019             00308                                                    80.24
       1/31/2019             00309                                                    78.18
                                     Net Activity for: Federal Unemployment       $392.50
                                                            Ending Balance       $2,790.38


22100 FICA WITHHOLDING PAYABLE
                                                            Beginning Balance   $286,792.58
       1/3/2019              00305                                                 1,037.14
       1/3/2019              01462     W. CHARLES BISHOP                              91.80
       1/3/2019              01463     VINCENT LOPEZ                                  84.15
       1/3/2019              01464     DIANA L BISHOP                                 75.74
       1/3/2019              01465     ELIAZAR HERNANDEZ                              64.93
       1/3/2019              01466     ALFONSO ACOSTA                                 67.32
       1/3/2019              01467     PASCUAL RUIZ                                   81.62
       1/3/2019              01468     RUBEN S ACOSTA                                 59.36
       1/3/2019              01469     ALFONSO HERNANDEZ                              70.49
       1/3/2019              01470     JUAN A RODRIGUEZ                               63.08
       1/3/2019              01471     OSCAR C WHITE                                  76.31
       1/3/2019              01472     JOSE A VASQUEZ                                 66.79
       1/3/2019              01473     LORENZO VENEGAS MASCORRO                       66.79
       1/3/2019              01474     JOSE I MARTINEZ VILLANUEVA                     20.20
       1/3/2019              01475     ISMAEL A HERNANDEZ                           103.28
       1/3/2019              01476     ALEJANDRO HERNANDEZ                            45.28
       1/10/2019             00306                                                  840.43
       1/10/2019             01481     W. CHARLES BISHOP                              91.80
       1/10/2019             01482     VINCENT LOPEZ                                  84.15
       1/10/2019             01483     DIANA L BISHOP                                 75.74
       1/10/2019             01484     ELIAZAR HERNANDEZ                              30.80
       1/10/2019             01485     ALFONSO ACOSTA                                 67.32
       1/10/2019             01486     PASCUAL RUIZ                                   67.32
       1/10/2019             01487     RUBEN S ACOSTA                                 28.16
       1/10/2019             01488     ALFONSO HERNANDEZ                              45.79
       1/10/2019             01489     JUAN A RODRIGUEZ                               40.96
       1/10/2019             01490     OSCAR C WHITE                                  51.40
       1/10/2019             01491     JOSE A VASQUEZ                                 43.37
       1/10/2019             01492     LORENZO VENEGAS MASCORRO                       43.37
       1/10/2019             01493     JOSE I MARTINEZ VILLANUEVA                     29.03
       1/10/2019             01494     ISMAEL A HERNANDEZ                           103.28
       1/10/2019             01495     ALEJANDRO HERNANDEZ                            37.94
       1/17/2019             00307                                                 1,106.82
       1/17/2019             01499     W. CHARLES BISHOP                              91.80
       1/17/2019             01500     VINCENT LOPEZ                                  84.15




                                                                                                          4
           Case 18-41527      Doc 61            Filed 02/20/19 Entered 02/20/19 18:00:28                      Desc Main
                                                 Document     Page 9 of 16
           1/17/2019          01501       DIANA L BISHOP                                              75.74
           1/17/2019          01502       ELIAZAR HERNANDEZ                                           70.62
           1/17/2019          01503       ALFONSO ACOSTA                                              90.04
           1/17/2019          01504       PASCUAL RUIZ                                                93.82
           1/17/2019          01505       RUBEN S ACOSTA                                              47.74
           1/17/2019          01506       ALFONSO HERNANDEZ                                           77.76
           1/17/2019          01507       JUAN A RODRIGUEZ                                            69.58
           1/17/2019          01508       OSCAR C WHITE                                               82.34
           1/17/2019          01509       JOSE A VASQUEZ                                              79.87
           1/17/2019          01510       LORENZO VENEGAS MASCORRO                                    73.67
           1/17/2019          01511       ISMAEL A HERNANDEZ                                        103.28
           1/17/2019          01512       ALEJANDRO HERNANDEZ                                         66.41
           1/24/2019          00308                                                                1,023.10
           1/24/2019          01521       W. CHARLES BISHOP                                           91.80
           1/24/2019          01522       VINCENT LOPEZ                                               84.15
           1/24/2019          01523       DIANA L BISHOP                                              75.74
           1/24/2019          01524       ELIAZAR HERNANDEZ                                           82.67
           1/24/2019          01525       ALFONSO ACOSTA                                              90.04
           1/24/2019          01526       PASCUAL RUIZ                                              103.93
           1/24/2019          01527       ALFONSO HERNANDEZ                                           77.76
           1/24/2019          01528       JUAN A RODRIGUEZ                                            69.58
           1/24/2019          01529       OSCAR C WHITE                                               83.53
           1/24/2019          01530       JOSE A VASQUEZ                                              85.03
           1/24/2019          01531       ISMAEL A HERNANDEZ                                        103.28
           1/24/2019          01532       ALEJANDRO HERNANDEZ                                         75.59
           1/31/2019          00309                                                                 996.69
           1/31/2019          01534       W. CHARLES BISHOP                                           91.80
           1/31/2019          01535       VINCENT LOPEZ                                               84.15
           1/31/2019          01536       DIANA L BISHOP                                              75.74
           1/31/2019          01537       ELIAZAR HERNANDEZ                                           65.60
           1/31/2019          01538       ALFONSO ACOSTA                                              83.73
           1/31/2019          01539       PASCUAL RUIZ                                                93.82
           1/31/2019          01540       RUBEN S ACOSTA                                              64.57
           1/31/2019          01541       ALFONSO HERNANDEZ                                           71.22
           1/31/2019          01542       JUAN A RODRIGUEZ                                            63.73
           1/31/2019          01565       OSCAR C WHITE                                               70.69
           1/31/2019          01544       JOSE A VASQUEZ                                              67.47
           1/31/2019          01545       ISMAEL A HERNANDEZ                                        103.28
           1/31/2019          01546       ALEJANDRO HERNANDEZ                                         60.89
                                 Net Activity for: FICA WITHHOLDING PAYABLE                     $10,008.36
                                                               Ending Balance                  $296,800.94


22250 State Unemployment
                                                               Beginning Balance                  $2,001.30
           1/3/2019           00305                                                                 192.53
           1/10/2019          00306                                                                 156.01
           1/17/2019          00307                                                                 205.43
           1/24/2019          00308                                                                 189.89
           1/31/2019          00309                                                                 185.00
                                          Net Activity for: State Unemployment                    $928.86
                                                               Ending Balance                    $2,930.16


23600 NOTE PAYABLE - OFFICER
                                                               Beginning Balance                $254,466.43
           1/31/2019                      W. C. Bishop                                             5,000.00
                                      Net Activity for: NOTE PAYABLE - OFFICER                   $5,000.00
                                                               Ending Balance                  $259,466.43


29251 PEOPLE'S UNITED EQUIP FINANC
                                                               Beginning Balance                $211,782.91
29800 AMERICAN NATIONAL BANK
                                                               Beginning Balance   $1,790.75



07.31.18          13,068.67
08.31.18          69,664.95
09.30.18          41,635.74
10.31.18             582.69
11.30.18           7,902.02
12.31.18          23,468.19
01.31.19          18,363.04
            .
Total           174,685.30




                                                                                                                          5
            Case 18-41527                     Doc 61           Filed 02/20/19 Entered 02/20/19 18:00:28                               Desc Main
                                                                Document     Page 10 of 16

Exhibit F

                                                                  C.B. SERVICES, INC.

                                                                        Accounts Receivable Aging
                                                                               1/31/2019
            Transaction            Transaction         Due                  Balance     Current         1-30        31-60     61-90        Over 90
            Number                 Date                Date                     Due     Amount          Days         Days      Days          Days
Acadia Services, LLC 10050
            11946                  12/20/2018          12/20/2018           8,472.99       0.00          0.00      8,472.99    0.00             0.00
            11950                  1/21/2019           1/21/2019           30,525.00       0.00     30,525.00          0.00    0.00             0.00
                                  Acadia Services, LLC 10050 Totals      $38,997.99      $0.00    $30,525.00     $8,472.99    $0.00           $0.00
adjustments
            aje0630                6/30/2015           6/30/2015          188,814.86       0.00          0.00          0.00    0.00      188,814.86
            aje070115              7/1/2015            7/1/2015          (188,814.86)      0.00          0.00          0.00    0.00     (188,814.86)
                                                 adjustments   Totals          $0.00     $0.00         $0.00         $0.00    $0.00           $0.00
GREENSCAPE 11395
            11781                  9/30/2015           9/30/2015            1,118.00       0.00          0.00          0.00    0.00        1,118.00
                                         GREENSCAPE 11395 Totals          $1,118.00      $0.00         $0.00         $0.00    $0.00      $1,118.00

HUFFMAN & HUFFMAN, INC. 11575
            11951                  1/24/2019           1/24/2019            6,800.00       0.00      6,800.00          0.00    0.00             0.00
                            HUFFMAN & HUFFMAN, INC. 11575 Totals          $6,800.00      $0.00     $6,800.00         $0.00    $0.00           $0.00
JACKSON CONSTRUCTION, LTD. 11940
            11698                  3/31/2014           3/31/2014            1,570.50       0.00          0.00          0.00    0.00        1,570.50
            11699                  4/23/2014           4/23/2014              807.50       0.00          0.00          0.00    0.00          807.50
            11724A                 9/30/2014           9/30/2014           54,067.50       0.00          0.00          0.00    0.00       54,067.50
            11785                  10/30/2015          10/30/2015          10,562.54       0.00          0.00          0.00    0.00       10,562.54
            11788                  11/24/2015          11/24/2015          10,530.00       0.00          0.00          0.00    0.00       10,530.00
            11792                  11/30/2015          11/30/2015             921.11       0.00          0.00          0.00    0.00          921.11
                         JACKSON CONSTRUCTION, LTD. 11940 Totals         $78,459.15      $0.00         $0.00         $0.00    $0.00     $78,459.15
LONE WOLF CONSTRUCTION, LLC 12375
            11952                  1/30/2019           1/30/2019           34,000.00       0.00     34,000.00          0.00    0.00             0.00
                        LONE WOLF CONSTRUCTION, LLC 12375 Totals         $34,000.00      $0.00    $34,000.00         $0.00    $0.00           $0.00
NORTH TEXAS CONTRACTING, INC 12800
            11941                  12/6/2018           12/6/2018            1,500.00       0.00          0.00      1,500.00    0.00             0.00
                      NORTH TEXAS CONTRACTING, INC 12800 Totals           $1,500.00      $0.00         $0.00     $1,500.00    $0.00           $0.00
TEXAS STANDARD CONST. LTD. 13939
            11895                  11/30/2017          12/30/2017           1,000.00       0.00          0.00          0.00    0.00        1,000.00
            11907                  2/14/2018           3/16/2018           69,120.00       0.00          0.00          0.00    0.00       69,120.00
                         TEXAS STANDARD CONST. LTD. 13939 Totals         $70,120.00      $0.00         $0.00         $0.00    $0.00     $70,120.00

TEXAS STERLING CONST., LP 13940
            11744                  12/23/2014          12/23/2014           2,038.16       0.00          0.00          0.00    0.00        2,038.16
            11944                  12/12/2018          12/12/2018           3,800.00       0.00          0.00      3,800.00    0.00             0.00
                           TEXAS STERLING CONST., LP 13940 Totals         $5,838.16      $0.00         $0.00     $3,800.00    $0.00      $2,038.16
                                                       Report Totals    $236,833.30      $0.00    $71,325.00    $13,772.99    $0.00    $151,735.31
                                       Records included in total = 18




                                                                                                                                                       6
      Case 18-41527       Doc 61    Filed 02/20/19 Entered 02/20/19 18:00:28   Desc Main
                                     Document     Page 11 of 16


Cash projections for February 2019
Cash Receipts                      99,530.00 per charlie/dianna
Cash Disbursements                 97,254.00 per charlie/dianna
Net Cash Flow                       2,276.00




                                                                                           7
                      Case 18-41527                                                      Doc 61                                    Filed 02/20/19 Entered 02/20/19 18:00:28   Desc Main
                                                                                                                                    Document     Page 12 of 16
                                                                                      Mutual of Omaha


                                                                Statement Date       01/31/2019
                                                                      Accounts       CASH IN BANK - MUTUAL OF OMAHA
                                                                    Companies        C.B. SERVICES, INC.


                                                                                           Statement                $3,172.74
                                                                                               l
                                                                                - Outstanding Checks:              $17,328.66            Cleared   80   $96,614.86
                                                                                                                                         Checks:
                                                                              + Outstanding Deposits:                   $0.00            Cleared   7    $94,104.26
                                                                                                                                             i




                                                                  Reconciled Balance Per Statement:               ($14,155.92)
                                                                                       Book Balance:              ($14,155.92)




                                                                                           Difference                   $0.00




                                               Ref #               Date                Name                                           Amount
Cleared Checks
                                                                   1/31/2019                                                            55.00
                                               01426               12/20/2018          LOPEZ, VINCENT                                  946.56
                                               01435               12/20/2018          SALAZAR VENEGAS, JUAN J                         598.15
                                               01445               12/27/2018          Economy Supply Co.                              475.11
                                               01446               12/27/2018          BISHOP, W. CHARLES                              937.94
                                               01447               12/27/2018          LOPEZ, VINCENT                                  946.56
                                               01448               12/27/2018          BISHOP, DIANA L                                 790.20
                                               01449               12/27/2018          HERNANDEZ, ELIAZAR                              931.96
                                               01450               12/27/2018          ACOSTA, ALFONSO                                1,373.76
                                               01453               12/27/2018          HERNANDEZ, ALFONSO                             1,211.52
                                               01456               12/27/2018          SALAZAR VENEGAS, JUAN J                          78.50
                                               01458               12/27/2018          VENEGAS MASCORRO, LORENZO                      1,141.47
                                               01459               12/27/2018          MARTINEZ VILLANUEVA, JOSE I                     668.98
                                               01460               12/27/2018          HERNANDEZ, ISMAEL A                            1,137.85
                                               01461               12/27/2018          HERNANDEZ, ALEJANDRO                            844.43
                                               01462               1/3/2019            BISHOP, W. CHARLES                              939.92
                                               01463               1/3/2019            LOPEZ, VINCENT                                  947.62
                                               01464               1/3/2019            BISHOP, DIANA L                                 792.18
                                               01465               1/3/2019            HERNANDEZ, ELIAZAR                              736.05
                                               01467               1/3/2019            RUIZ, PASCUAL                                   901.72
                                               01468               1/3/2019            ACOSTA, RUBEN S                                 677.60
                                               01469               1/3/2019            HERNANDEZ, ALFONSO                              804.20
                                               01470               1/3/2019            RODRIGUEZ, JUAN A                               758.20
                                               01471               1/3/2019            WHITE, OSCAR C                                  815.23
                                               01472               1/3/2019            VASQUEZ, JOSE A                                 709.87
                                               01473               1/3/2019            VENEGAS MASCORRO, LORENZO                       755.53
                                               01474               1/3/2019            MARTINEZ VILLANUEVA, JOSE I                     243.80
                                               01475               1/3/2019            HERNANDEZ, ISMAEL A                            1,138.80
                                               01476               1/3/2019            HERNANDEZ, ALEJANDRO                            517.26
                                               01477               1/3/2019            Hernandez, Ismael                               129.88
                                               01478               1/3/2019            White, Oscar                                     70.00
                                               01479               1/3/2019            U.S. Postal Service                              70.00
                                               01480               1/9/2019            Bishop, W. Charles                              600.00
                                               01481               1/10/2019           BISHOP, W. CHARLES                              939.92
                                               01482               1/10/2019           LOPEZ, VINCENT                                  947.62
                                               01483               1/10/2019           BISHOP, DIANA L                                 792.18
                                               01484               1/10/2019           HERNANDEZ, ELIAZAR                              370.30
                                               01485               1/10/2019           ACOSTA, ALFONSO                                 751.46
                                               01486               1/10/2019           RUIZ, PASCUAL                                   751.46
                                               01487               1/10/2019           ACOSTA, RUBEN S                                 339.84
                                               01488               1/10/2019           HERNANDEZ, ALFONSO                              539.78
                                               01489               1/10/2019           RODRIGUEZ, JUAN A                               494.54
                                               01490               1/10/2019           WHITE, OSCAR C                                  562.15
                                               01491               1/10/2019           VASQUEZ, JOSE A                                 468.09
                                               01492               1/10/2019           VENEGAS MASCORRO, LORENZO                       505.78
                                               01493               1/10/2019           MARTINEZ VILLANUEVA, JOSE I                     350.47
                                               01494               1/10/2019           HERNANDEZ, ISMAEL A                            1,138.80
                                               01495               1/10/2019           HERNANDEZ, ALEJANDRO                            440.00
                                               01496               1/10/2019           Lopez, Vincent                                  335.11
                                               01497               1/10/2019           Ruiz, Pascual                                    81.40
                                               01498               1/17/2019           A & F STORAGE                                   518.00
                                               01499               1/17/2019           BISHOP, W. CHARLES                              939.92
                                               01501               1/17/2019           BISHOP, DIANA L                                 792.18
                                               01502               1/17/2019           HERNANDEZ, ELIAZAR                              795.81
                                               01503               1/17/2019           ACOSTA, ALFONSO                                 990.10
                                               01504               1/17/2019           RUIZ, PASCUAL                                  1,029.88
                                               01505               1/17/2019           ACOSTA, RUBEN S                                 552.71
                                               01506               1/17/2019           HERNANDEZ, ALFONSO                              880.53
                                               01507               1/17/2019           RODRIGUEZ, JUAN A                               828.20
                                               01508               1/17/2019           WHITE, OSCAR C                                  870.63
                                               01509               1/17/2019           VASQUEZ, JOSE A                                 830.17
                                               01510               1/17/2019           VENEGAS MASCORRO, LORENZO                       827.85
                                               01511               1/17/2019           HERNANDEZ, ISMAEL A                            1,138.80
                                               01512               1/17/2019           HERNANDEZ, ALEJANDRO                            739.01
                                               01513               1/17/2019           Acosta, Alfonso                                  90.00
                                               01514               1/17/2019           Hernandez, Ismael                               136.65
                                               01515               1/18/2019           HRE The Atrium LLC                             2,152.50
                                               01517               1/18/2019           PEOPLE'S UNITED EQUIP FINANC                   9,486.00
                                               01518               1/21/2019           Bishop, W. Charles                             2,000.00
                                               01519               1/21/2019           Internal Revenue Service                       5,903.94
                                               01520               1/21/2019           QSLWM                                          5,000.00
                                               01524               1/24/2019           HERNANDEZ, ELIAZAR                              922.36
                                               01525               1/24/2019           ACOSTA, ALFONSO                                 990.10
                                               01526               1/24/2019           RUIZ, PASCUAL                                  1,135.93
                                               01528               1/24/2019           RODRIGUEZ, JUAN A                               828.20
                                               01529               1/24/2019           WHITE, OSCAR C                                  881.72
                                               01531               1/24/2019           HERNANDEZ, ISMAEL A                            1,138.80
                                               01532               1/24/2019           HERNANDEZ, ALEJANDRO                            835.43
                                               eft 1-18-19         1/18/2019           ALLIANCE PREMIUM FINANCE LLC                   4,869.69
                                               eft 1-18-19         1/18/2019           THE CINCINNATI INSURANCE CO.                  14,955.00
                                                                                                          Cleared Checks Totals     96,614.86
Cleared Deposits
                                                                   1/4/2019            NORTH TEXAS CONTRACTING, INC                  12,655.28
                                                                   1/14/2019           City of Denton - Accounts Payable               875.00
                                                                   1/14/2019           CoServ                                             9.17
                                                                   1/14/2019           Lynn Vessels Const., LLC                      12,100.00
                                                                   1/18/2019           Acadia Services, LLC                          63,332.01
                                                                   1/31/2019           Bishop, W. C.                                  5,000.00
                                               core refund         1/31/2019           Rush Trucking                                   132.80
                                                                                                         Cleared Deposits Totals    94,104.26
Outstanding Checks
                                                                   11/30/2018          AT&T MOBILITY                                      0.00
                                               01466               1/3/2019            ACOSTA, ALFONSO                                 751.46
                                               01500               1/17/2019           LOPEZ, VINCENT                                  947.62
                                               01521               1/24/2019           BISHOP, W. CHARLES                              939.92
                                               01522               1/24/2019           LOPEZ, VINCENT                                  947.62
                                               01523               1/24/2019           BISHOP, DIANA L                                 792.18
                                               01527               1/24/2019           HERNANDEZ, ALFONSO                              880.53
                                               01530               1/24/2019           VASQUEZ, JOSE A                                 877.66
                                               01534               1/31/2019           BISHOP, W. CHARLES                              939.92
                                               01535               1/31/2019           LOPEZ, VINCENT                                  947.62
                                               01536               1/31/2019           BISHOP, DIANA L                                 792.18
                                               01537               1/31/2019           HERNANDEZ, ELIAZAR                              743.08
                                               01538               1/31/2019           ACOSTA, ALFONSO                                 923.81
                                               01539               1/31/2019           RUIZ, PASCUAL                                  1,029.88
                                               01540               1/31/2019           ACOSTA, RUBEN S                                 732.23
                                               01541               1/31/2019           HERNANDEZ, ALFONSO                              811.83
                                               01542               1/31/2019           RODRIGUEZ, JUAN A                               765.20
                                               01544               1/31/2019           VASQUEZ, JOSE A                                 716.21
                                               01545               1/31/2019           HERNANDEZ, ISMAEL A                            1,138.80
                                               01546               1/31/2019           HERNANDEZ, ALEJANDRO                            681.17
                                               01547               1/31/2019           Acosta, Alfonso                                  70.00
                                               01548               1/31/2019           Ruiz, Pascual                                    66.22
                                               01565               1/31/2019           WHITE, OSCAR C                                  763.52
                                               01566               1/31/2019           White, Oscar                                     70.00
                                                                                                   Outstanding Checks Totals        17,328.66




        Beg. Balance                                5,683.34
   20   Cash Receipts                              94,104.26
   21   Cash Disbursements                        (96,614.86)
   22   Net Cash Flow                              (2,510.60)
   23   Cash on hand at the end of the month        3,172.74




                                                                                                                                                                                          8
Case 18-41527   Doc 61   Filed 02/20/19 Entered 02/20/19 18:00:28   Desc Main
                          Document     Page 13 of 16
Case 18-41527   Doc 61   Filed 02/20/19 Entered 02/20/19 18:00:28   Desc Main
                          Document     Page 14 of 16
Case 18-41527   Doc 61   Filed 02/20/19 Entered 02/20/19 18:00:28   Desc Main
                          Document     Page 15 of 16
Case 18-41527   Doc 61   Filed 02/20/19 Entered 02/20/19 18:00:28   Desc Main
                          Document     Page 16 of 16
